DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I, species (a) Figs. 1, 5 and 6, claims 1-17, in the reply filed on 12/22/21 is acknowledged.
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiuchi et al., US Publication No. 2012/0313245 A1.

	Horiuchi anticipates:	1. An Integrated Circuit (IC) device structure comprising (see fig. 19 annotated below and element labels in fig. 11; also see figs. 18 and 20): 
	a first substrate (e.g. package at second level); 
	first one or more dies (10 at top level) coupled to a first side of the first substrate by a first plurality of interconnect structures (29 at top level); 
	second one or more dies (10 at bottom level) coupled to a first section of a second side of the first substrate (e.g. package at second level) by a second plurality of interconnect structures (19 at bottom level+12+25), the second side being opposite the first side; and 
	a third plurality of interconnect structures (35) to couple a second section of the second side of the first substrate (e.g. package at second level) to a second substrate (13 at bottom level), 
	wherein at least a part of the second one or more dies (10 at bottom level) are within a cavity (e.g. see cavity created by 13 in figs. 6-8) in the second substrate (13 at bottom level).  See Horiuchi at para. [0001] – [0131], figs. 1-20.


    PNG
    media_image1.png
    577
    717
    media_image1.png
    Greyscale

	
2. The IC device structure of claim 1, wherein: 
	a first surface (e.g. upper surface) of the second one or more dies (10 at bottom) is coupled to the first substrate (e.g. package at second level) by the second plurality of interconnect structures(19 at bottom level+12+25), and a second surface (e.g. lower surface) of the second one or more dies is opposite the first surface; 
	a first surface (e.g. upper surface) of the second substrate (13 at bottom level) is coupled to the first substrate (e.g. package at second level) by the third plurality of interconnect structures (25), and a second surface (e.g. lower surface) of the second substrate is opposite the first surface; and 


3. The IC device structure of claim 1, wherein: the cavity in the second substrate is a through hole that extends from a first surface of the second substrate to an opposing second surface of the second substrate (e.g. In fig. 19, the second substrate 13 at bottom level has a through hole  cavity as shown in figs. 6-8.)  

8. The IC device structure of claim 1, comprising: a plurality of interconnect layers embedded within the first substrate (e.g. interconnect layers such as 15/16/17, 25/26/27 of package at second level) and to electrically couple the first one or more dies (e.g. 10 at top level) and the second one or more dies (e.g. 10 at bottom level), fig. 19.


Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al., US Publication No. 2015/0118794 A1.

Lin anticipates:
1. An Integrated Circuit (IC) device structure comprising (see fig. 42; also see fig. 54): 
	a first substrate (11’/12); 
	first one or more dies (13) coupled to a first side of the first substrate by a first plurality of interconnect structures (e.g. interconnects positioned below die 13); 
	second one or more dies (14) coupled to a first section of a second side of the first substrate (11’/12) by a second plurality of interconnect structures (e.g. interconnects positioned above die 14), the second side being opposite the first side; and 

	wherein at least a part of the second one or more dies  (14) are within a cavity (e.g. cavity shown in fig. 42, e.g. see 401 labeled in fig. 40) in the second substrate (40- 43/41/45).  See Lin at para. [0001] – [0140],  figs. 1-54.

3. The IC device structure of claim 1, wherein: the cavity in the second substrate (40- 43/41/45) is a through hole that extends from a first surface of the second substrate to an opposing second surface of the second substrate (e.g. cavity shown in fig. 42, e.g. see 401 labeled in fig. 40), para. [0100].

4. The IC device structure of claim 1, further comprising: a heat sink (22, 23) coupled to the second one or more dies (13, 14), para. [0100], fig. 42.

5. The IC device structure of claim 4, wherein: 
	a first surface (e.g. surface facing 11’/12) of the second one or more dies (14) is proximal to the first substrate (11’/12) than an opposing second surface (e.g. surface facing 23) of the second one or more dies; 
	a first surface (e.g. upper surface) of the second substrate (40- 43/41/45)  is proximal to the first substrate (11’/12) than an opposing second surface (e.g. lower surface) of the second substrate; 
	a first section (e.g. middle section) of the heat sink (23) is coupled to the second surface of the second one or more dies (23); and 
para. [0100], fig. 42.

6. The IC device structure of claim 1, wherein: 
	a first surface (e.g. lower surface) of the first one or more dies (13) is proximal to the first substrate (11’/12) than an opposing second surface (e.g. upper surface) of the first one or more dies; and 
	the IC device structure comprises a heat spreader (22) coupled to the second surface (e.g. upper surface) of the first one or more dies (13), para. [0100], fig. 42.

7. The IC device structure of claim 6, wherein: 
	a first section (e.g. middle section) of the heat spreader (22) is coupled to the second surface (e.g. upper surface) of the first one or more dies (13); and 
	a second section (e.g. edge sections) of the heat spreader  (22) is coupled to the first substrate (11’/12), para. [0100], fig. 42.

8. The IC device structure of claim 1, comprising: a plurality of interconnect layers (e.g. 116/114 labeled in fig. 38) embedded within the first substrate (11’/12) and to electrically couple the first one or more dies (13) and the second one or more dies (14), para. [0100], fig. 42.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, as applied to claim 1 above.

Regarding claim 9:
	Lin teaches all the limitations of claim 1 above, and further teaches:
9. The IC device structure of claim 1, wherein: the second substrate (40 -43/41/45) is a circuit board (e.g. Obvious from disclosure of “build-up circuitries” at para. [0097] and “board level assembly” at para. [0003]))

Regarding claim 10:
	It would have been obvious to one of ordinary skill in the art to form a fourth plurality of interconnect structures (e.g. interconnects below conductive traces 453 in fig. 42) to couple the second substrate (40- 43/41/45) to a circuit board because Lin teaches “board level assembly” at para. [0003]).


Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, as applied to claim 1 above, in further view of Li et al., US Publication No. 2015/0279431 A1.

Regarding claim 11:

	In an analogous art, Li teaches a first one or more dies comprises one or more processing cores (e.g. “processor circuits” at para. [0002], fig. 1).  Also see Li at para. [0015] – [0021].

Regarding claim 12:
	Li further teaches:
	(see fig. 1) the second one or more dies comprises a plurality of dies (102a/105/102b) arranged in a stack and coupled to a first substrate (112 or 122/120), para. [0015] – [0021].

Regarding claim 13:
	Li further teaches:
13. The IC device structure of claim 1, wherein the second one or more dies comprises (see fig. 1): 
	a plurality of memory dies (105); and 
	a logic die (102a, 102b) to facilitate communication between the plurality of memory dies and the first one or more dies, 
	wherein the logic die (102a, 102b) and the plurality of memory dies (105) are arranged in a stack, such that the logic die is between the first substrate and the plurality of memory dies (e.g. logic 102a is between first substrate 120/122 and memory 105; or logic 102b is between first substrate 112 and memory 105), para. [0015] – [0021].
	
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lin with the teachings of Li  because “One approach for increasing the processing power of a semiconductor package para. [0003].


Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Li.

Regarding claim 14:
	Lin teaches the limitations of claim 14 as applied to claim.  
	Lin is does not expressly teach a memory and processor included in at least one of the first die or second die.
	In an analogous art, Li teaches:
	(see fig. 1) a memory (e.g. “memory cell” at para. [0002]) to store instructions; 
	a processor (e.g. “processor circuits” at para. [0002]) to execute the instructions; 
	wherein at least one of the memory of the processor is included in at least one of: the first one or more dies or the second one or more dies (e.g. see memory dies 105 and logic dies 102a, 102b), para. [0015] – [0021].

Regarding claim 15:
	Li further teaches:
15. The system of claim 14, wherein (see figs. 1 and 7): 
	the system comprises a power supply (792) to supply power to at least one of the first one or more dies or the second one or more dies; 
	the second one or more dies comprises the memory (105); 
	the first one or more dies comprises the processor (e.g. “processor circuits” at para. [0002]; logic dies 102a, 102b; also see processor 796 in fig. 7); and 
para. [0036]) to facilitate the system to communicate with another system.  See Li at para. [0015] – [0021].

Regarding claim 16:
	Lin further teaches:
16. The system of claim 14, comprising (see fig. 42): 
	a first heat spreader (22) coupled to the first one or more dies (13); and 
	a second heat spreader (23) coupled to the second one or more dies (14).

Regarding claim 17:
	Lin teaches as applied to claim 8 above.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lin with the teachings of Li  because “One approach for increasing the processing power of a semiconductor package without substantially increasing the surface area covered by the package (i.e., the package's “footprint”) is to vertically stack multiple semiconductor dies on top of one another in a single package.”  See Li at para. [0003].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
14 March 2022